    Case: 1:19-cr-00098-DAP Doc #: 272 Filed: 04/15/20 1 of 3. PageID #: 1473




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   ) CASE NO: 1:19-cr-98-10
                                                    )
          v.                                        ) Judge Dan Aaron Polster
                                                    )
   TEVRON ALLEN,                                    ) OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )



                                      MEMORANDUM

       Before the Court is Defendant Tevron Allen’s Motion for Compassionate Release, Doc #:

270. Allen requests immediate release or home confinement alleging that Federal Correctional

Institution Gilmer, where he is housed, has not been properly implementing COVID-19 policies

and will be incapable of providing medical care to its inmates when the inevitable COVID-19

outbreak occurs. Doc #: 270 at 2-5. Because the Court lacks authority to address Gilmer’s

Motion, it is DENIED.

                                       BACKGROUND

       Allen is currently serving a 30-month sentence for conspiracy to possess with intent to

distribute and to distribute heroin, cocaine base, cocaine, and methamphetamine in violation of

21 U.S.C. §§ 841(a)(1) and (b) and 21 U.S.C. § 846 and distribution of heroin in violation of 21

U.S.C. § 841(a)(1). Doc #: 203. He filed the present Motion on April 13, 2020. Doc #: 270. The

Government filed a response on April 14, 2020. Doc #: 271.


                                                1
     Case: 1:19-cr-00098-DAP Doc #: 272 Filed: 04/15/20 2 of 3. PageID #: 1474



                                            ANALYSIS

       A defendant may file a motion for compassionate release:

       After the defendant has fully exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A).

       Allen does not claim to have requested a sentence reduction from the Bureau of

Prisons. Instead, he asserts, relying on Roe v. Shanahan 359 F. Supp. 3d 382 (E.D. Va.

2019) and McDonald v. Centra, Inc., 946 F.2d 1059 (4th Cir. 1991), that the Court can

waive the exhaustion and 30-day requirements because he is at risk of irreparable injury.

Doc #: 270 at 5.

       Allen is mistaken. Roe involved a judicially, rather than statutorily, imposed

exhaustion requirement and so is not on point. Roe, 359 F. Supp. 3d at 403. And while

McDonald did involve a statutory exhaustion requirement, it does not reflect the current

state of the law. The current state of the law is that “Mandatory exhaustion statutes . . .

establish mandatory exhaustion regimes, foreclosing judicial discretion.” Ross v. Blake,

136 S. Ct. 1850, 1857 (2016). Indeed, several district courts have already concluded that

they lack authority to waive § 3582(c)(1)(A)’s exhaustion and 30-day requirements. See,

e.g. United States v. Alma 2020 U.S. Dist. LEXIS 61588, at *6-7 (E.D. Mich. 2020)

(collecting cases).

       This Court likewise finds that Congress clearly mandated that a court to not

modify a term of imprisonment unless the defendant satisfies the exhaustion or 30-day

requirements. Under Ross, The Court cannot waive these requirements.



                                                  2
    Case: 1:19-cr-00098-DAP Doc #: 272 Filed: 04/15/20 3 of 3. PageID #: 1475



                                    CONCLUSION

       Because Allen has failed to comply with the exhaustion and 30-day requirements

of § 3582(c)(1)(A), this court lacks the authority to review his Motion. Accordingly,

Allen’s Motion for Compassionate Release, Doc #: 270, is DENIED.



       IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster April 15, 2020___
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                3
